Title: To Alexander Hamilton from Gouverneur Morris, 16 February 1793
From: Morris, Gouverneur
To: Hamilton, Alexander


Paris 16. February 1793
Dear Sir
My last was of the sixteenth of January of which I now enclose a Copy. It has so happened that a very great Proportion of the french Officers who served in America have been either opposed to the Revolution at an early Day, or felt themselves oblig’d at a later Period to abandon it. Some of them are now in a State of Banishment and their Property confiscated. Among these last there are a few who had entrusted to their Agents the Certificates received from our Treasury, and these last under the pressure of penal Decrees either detain those Certificates or have delivered them up to those Persons appointed by the Republic to take Charge of Confiscated Property. There certainly can be no question on this Subject under the Laws hitherto existing among Nations; but I shall not undertake to decide either on Rights or Pretensions to Right especially where I am not authorized to act; but it is proper that I lay before you a State of Facts for your ulterior Decision. The only one at present before me is the Case of Colo. Laumoy, to whom I shall write in Answer to his Applications, that I am not authorized to make Payment, but on Production of the Certificate, and therefore he must address himself on the Subject to you, in the full Confidence that Right and Justice will take place, such being the clear Determination of the United States.
